On May 31, 2000, this court suspended respondent from the practice of law for six months and stayed the suspension on conditions, including the condition that during the stay respondent shall work with an attorney-mentor to be named by relator. Prior to issuance of that order, the court, on April 5, 2000, in Supreme Court Case No. CLE-1999-16670, suspended respondent from the practice of law for failure to comply with the continuing legal education requirements of Gov.Bar R. X. At that time, respondent was ordered to immediately cease the practice of law.
Respondent has now satisfied all requirements for reinstatement from his Gov.Bar R. X suspension. In a separate order issued on this date, the court ordered respondent reinstated to the practice of law in CLE-1999-16670. Upon consideration thereof,
Respondent is ordered to work with an attorney-mentor for six months from the date of this order. It is further ordered that on or before 30 days from the date of this order, relator file with the clerk of this court the name of the attorney who will serve as respondent’s mentor. It is further ordered that at the end of the six-month period, relator shall file a report with this court indicating whether respondent has complied with the conditions set forth in the order of May 31, 2000.